86 F.3d 1151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles W. PARKER, Plaintiff-Appellant,v.NORTH CAROLINA DEPARTMENT OF AGRICULTURE, Food and DrugDivision, Defendant-Appellee.
No. 96-1102.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 23, 1996.Decided:  May 21, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Malcolm J. Howard, District Judge.  (CA-92-269-5-H)
Charles W. Parker, Appellant Pro Se.  Thomas Giles Meacham, Jr., OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, NC, for Appellee.
E.D.N.C.
AFFIRMED.
Before HALL, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting Appellee's motion for summary judgment.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Parker v. North Carolina Dep't of Agric., No. CA-92-269-5-H (E.D.N.C. Dec. 18, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED